Decision
On June 2, 1999, the defendant was sentenced to the following: Count I: Arson by Accountability - Five (5) years in the Montana State Prison; Count II: Deliberate Homicide - Twenty (20) years in the Montana State Prison, to be served concurrently to Count I.
On May 18, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present arid was represented by Craig Buehler. The state was represented by Joseph E. Thaggard.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are' insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*52DATED this 30th day of May, 2001.
Done in open Court this 18th day of May, 2001.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Katherine R. Curtis and Member, Hon. David Cybulski.